
	
		IIA
		111th CONGRESS
		1st Session
		S. J. RES. 14
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Brownback (for
			 himself, Mr. Inouye,
			 Mr. Baucus, Mrs. Boxer, Mr.
			 Crapo, Ms. Cantwell,
			 Mr. Coburn, Mr.
			 Harkin, Mr. Lieberman, and
			 Mr. Tester) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		JOINT RESOLUTION
		To acknowledge a long history of official depredations
		  and ill-conceived policies by the Federal Government regarding Indian tribes
		  and offer an apology to all Native Peoples on behalf of the United
		  States.
	
	
		Whereas the ancestors of today’s Native Peoples inhabited
			 the land of the present-day United States since time immemorial and for
			 thousands of years before the arrival of people of European descent;
		Whereas for millennia, Native Peoples have honored,
			 protected, and stewarded this land we cherish;
		Whereas Native Peoples are spiritual people with a deep
			 and abiding belief in the Creator, and for millennia Native Peoples have
			 maintained a powerful spiritual connection to this land, as evidenced by their
			 customs and legends;
		Whereas the arrival of Europeans in North America opened a
			 new chapter in the history of Native Peoples;
		Whereas while establishment of permanent European
			 settlements in North America did stir conflict with nearby Indian tribes,
			 peaceful and mutually beneficial interactions also took place;
		Whereas the foundational English settlements in Jamestown,
			 Virginia, and Plymouth, Massachusetts, owed their survival in large measure to
			 the compassion and aid of Native Peoples in the vicinities of the
			 settlements;
		Whereas in the infancy of the United States, the founders
			 of the Republic expressed their desire for a just relationship with the Indian
			 tribes, as evidenced by the Northwest Ordinance enacted by Congress in 1787,
			 which begins with the phrase, The utmost good faith shall always be
			 observed toward the Indians;
		Whereas Indian tribes provided great assistance to the
			 fledgling Republic as it strengthened and grew, including invaluable help to
			 Meriwether Lewis and William Clark on their epic journey from St. Louis,
			 Missouri, to the Pacific Coast;
		Whereas Native Peoples and non-Native settlers engaged in
			 numerous armed conflicts in which unfortunately, both took innocent lives,
			 including those of women and children;
		Whereas the Federal Government violated many of the
			 treaties ratified by Congress and other diplomatic agreements with Indian
			 tribes;
		Whereas the United States forced Indian tribes and their
			 citizens to move away from their traditional homelands and onto federally
			 established and controlled reservations, in accordance with such Acts as the
			 Act of May 28, 1830 (4 Stat. 411, chapter 148) (commonly known as the
			 Indian Removal Act);
		Whereas many Native Peoples suffered and perished—
			(1)during the
			 execution of the official Federal Government policy of forced removal,
			 including the infamous Trail of Tears and Long Walk;
			(2)during bloody
			 armed confrontations and massacres, such as the Sand Creek Massacre in 1864 and
			 the Wounded Knee Massacre in 1890; and
			(3)on numerous
			 Indian reservations;
			Whereas the Federal Government condemned the traditions,
			 beliefs, and customs of Native Peoples and endeavored to assimilate them by
			 such policies as the redistribution of land under the Act of February 8, 1887
			 (25 U.S.C. 331; 24 Stat. 388, chapter 119) (commonly known as the
			 General Allotment Act), and the forcible removal of Native
			 children from their families to faraway boarding schools where their Native
			 practices and languages were degraded and forbidden;
		Whereas officials of the Federal Government and private
			 United States citizens harmed Native Peoples by the unlawful acquisition of
			 recognized tribal land and the theft of tribal resources and assets from
			 recognized tribal land;
		Whereas the policies of the Federal Government toward
			 Indian tribes and the breaking of covenants with Indian tribes have contributed
			 to the severe social ills and economic troubles in many Native communities
			 today;
		Whereas despite the wrongs committed against Native
			 Peoples by the United States, Native Peoples have remained committed to the
			 protection of this great land, as evidenced by the fact that, on a per capita
			 basis, more Native Peoples have served in the United States Armed Forces and
			 placed themselves in harm’s way in defense of the United States in every major
			 military conflict than any other ethnic group;
		Whereas Indian tribes have actively influenced the public
			 life of the United States by continued cooperation with Congress and the
			 Department of the Interior, through the involvement of Native individuals in
			 official Federal Government positions, and by leadership of their own sovereign
			 Indian tribes;
		Whereas Indian tribes are resilient and determined to
			 preserve, develop, and transmit to future generations their unique cultural
			 identities;
		Whereas the National Museum of the American Indian was
			 established within the Smithsonian Institution as a living memorial to Native
			 Peoples and their traditions; and
		Whereas Native Peoples are endowed by their Creator with
			 certain unalienable rights, and among those are life, liberty, and the pursuit
			 of happiness: Now, therefore, be it
		
	
		1.Resolution of apology to
			 Native Peoples of the United States
			(a)Acknowledgment
			 and apologyThe United States, acting through Congress—
				(1)recognizes the
			 special legal and political relationship Indian tribes have with the United
			 States and the solemn covenant with the land we share;
				(2)commends and
			 honors Native Peoples for the thousands of years that they have stewarded and
			 protected this land;
				(3)recognizes that
			 there have been years of official depredations, ill-conceived policies, and the
			 breaking of covenants by the Federal Government regarding Indian tribes;
				(4)apologizes on
			 behalf of the people of the United States to all Native Peoples for the many
			 instances of violence, maltreatment, and neglect inflicted on Native Peoples by
			 citizens of the United States;
				(5)expresses its
			 regret for the ramifications of former wrongs and its commitment to build on
			 the positive relationships of the past and present to move toward a brighter
			 future where all the people of this land live reconciled as brothers and
			 sisters, and harmoniously steward and protect this land together;
				(6)urges the
			 President to acknowledge the wrongs of the United States against Indian tribes
			 in the history of the United States in order to bring healing to this land;
			 and
				(7)commends the
			 State governments that have begun reconciliation efforts with recognized Indian
			 tribes located in their boundaries and encourages all State governments
			 similarly to work toward reconciling relationships with Indian tribes within
			 their boundaries.
				(b)DisclaimerNothing
			 in this Joint Resolution—
				(1)authorizes or
			 supports any claim against the United States; or
				(2)serves as a
			 settlement of any claim against the United States.
				
